                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Keith Eugene Washington,                                Civil No. 18-1464 (DWF/TNL)

                     Plaintiff,

 v.                                                                             ORDER

 Stephen Joseph Craane, Deborah
 Ann MacNeill, and Lon Joseph Augdahl,

                     Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Tony N. Leung dated March 9, 2020 (Doc. No. 70).

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background is clearly and precisely set forth in the Report and

Recommendation and is incorporated by reference. Based on the Report and

Recommendation of the Magistrate Judge and upon all the files, records, and proceedings

herein, the Court now makes and enters the following:

                                        ORDER

      1.     Magistrate Judge Tony N. Leung’s Report and Recommendation dated

March 9, 2020 (Doc. No. [70]) is ADOPTED.

      2.     The Motion for Summary Judgment by Defendants Stephen Craane, M.D.,

Deborah MacNeill, M.D., and Lon Augdahl, M.D. (Doc. No. [46]) is GRANTED.

      3.     This matter is DISMISSED WITH PREJUDICE.
      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 31, 2020      s/Donovan W. Frank
                           DONOVAN W. FRANK
                           United States District Judge




                             2
